DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I in the reply filed on 5 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without5 March 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, it is unclear what is to be measured to ascertain claimed different ratio. Is it a thickness ratio, areal ratio, or something else?
Regarding Claim 5, it is unclear what defines claimed percentage of shear surface. Is it a thickness ratio, areal ratio, or something else?
Regarding Claim 9, it is unclear what constitutes “irregularities”. The Specification refers to “clearance b” as an irregularity in the context of Fig. 5a. Is this the only type? Would surface roughness on the side surface be encompassed or could there be some other type? Analogous rejection applies to Claim 14.
Regarding Claim 10, it is unclear what is meant by “visible”. Does it mean that were one to look at surface it must be possible to distinguish oxide from non-oxide? Does it mean that the surface must be visible in the sense of being an outermost layer of the article that can be seen without removing some covering material? Does it have some other meaning?
Regarding Claim 11, it is unclear whether what is claimed is average grain size or simply a single grain. It is unclear whether it applies to each ribbon or to only at least one. It is unclear what is “sub-micrometer”. Is this any size less than 1.0 microns, or something more specific or broad?
Regarding Claim 13, it is unclear what is meant by “laminate of the laminated member of Claim 1”. Does this mean there must be a laminate formed with some other material and the laminated member of Claim 1 or does the laminated member of Claim 1 by itself suffice?
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Senda WO 2016/104686.  Senda teaches stacking plurality of iron alloy ribbons, which are fixed at a fixing portion, and punching the laminated member so as to cut the laminate at a location that excludes the fixing portion. See Senda USPA 2017/0368590 (paragraphs 3, 38, 48, 62; Figures 1 and 2; and Claim 1) (translation of WO 2016/104686). The claimed feature of a side surface with a fracture surface would be expected to be inherently present. Applicant teaches that, when sheet material is cut by punching, the side surface of the cut material would be expected to include a fracture surface, shear surface with burnish and vertical streak, burr surface, and rollover surface. See Specification (page 8, line 29 through page 9, line 21). Regarding Claim 4, since the forces imparted to different ribbons in the stack would be expected to be different during .

Claim Rejections - 35 USC § 103
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senda WO 2016/104686.  Senda is relied upon as set forth above in the section 102/103 rejection over Senda. Senda does may not expressly teach features of Claims 9 and 14. Senda teaches that clearance should be minimized. See Senda (paragraphs 46-56) so as to minimize side surface deformation. It would have been obvious to one of ordinary skill in the art at the time of filing to minimize clearance so as to minimize side surface deformation as suggested in Senda. In doing so, it would be expected that clearance would be minimized and surface irregularities would be minimized such that claimed level of irregularity would be obtained since comparable punching process is being performed by applicant and by Senda. These irregularities (deformations) occur in each ribbon.

Claim(s) 1, 2, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi JP 2015-136712 in view of Moronowaki JP 2008-262944. Izumi teaches laminated ribbons forming an iron core piece such that that they are punched to form rollover part (54), shear part (55), fracture part (56), and burr (57) at the side surface. Izumi may not teach iron is alloy. Moronowaki teaches stacking plurality of iron alloy ribbons. Moronowaki teaches using nanocrystalline alloy ribbons (grain size 50 nm) as iron material for reduced eddy current in laminated body (paragraphs 1 and 15). It would have been obvious to one of ordinary skill in the art at the time of filing to use ribbon material of Moronowaki in making iron ribbons of Izumi in order to reduce eddy current in laminated body to be made by Izumi. Regarding Claim 8, the burr connects to next ribbon (Figure 4).


Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi JP 2015-136712 in view of Senda WO 2016/104686. Izumi teaches laminated ribbons forming an iron core piece such that that they are punched to form rollover part (54), shear part (55), fracture part (56), and burr (57) at the side surface. Izumi may not teach iron is alloy. Senda teaches stacking plurality of iron alloy ribbons, which are fixed at a fixing portion, and punching the laminated member so as to cut the laminate at a location that excludes the fixing portion. See Senda USPA 2017/0368590 (paragraphs 3, 38, 48, 62; Figures 1 and 2; and Claim 1) (translation of WO 2016/104686). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare laminate of Izumi using iron alloy since Senda teaches comparable end use and teaches iron core is effectively made of iron alloy. Regarding Claim 3, the claimed feature of a side surface with a shear surface having burnish and vertical streaks would be expected to be inherently present. Applicant teaches that, when sheet material is cut by punching, the side .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                                      25 March 2021